EXHIBIT 4.2 CHURCH & DWIGHT CO., INC. and THE BANK OF NEW YORK MELLON, Trustee INDENTURE Dated as of , 200 Subordinated Debt Securities Church & Dwight Co., Inc. Certain Sections of this Indenture relating to Sections 3.10 through 3.18, inclusive, of the Trust Indenture Act of 1939: TrustIndenture Act Section IndentureSection §310 (a)(1) 6.09 (a)(2) 6.09 (a)(3) NotApplicable (a)(4) Not Applicable (a)(5) 6.09 (b) 6.07 6.09 (c) Not Applicable § 311 (a) 6.10 (b) 6.10 (c) Not Applicable § 312 (a) 7.01 7.02 (b) 7.02 (c) 7.02 § 313 (a) 7.03 (b) 7.03 (c) 7.03 (d) 7.03 § 314 (a) 7.04 (a)(4) 1.01 10.05 (b) Not Applicable (c)(1) 1.02 (c)(2) 1.02 (c)(3) Not Applicable (d) Not Applicable (e) 1.02 § 315 (a) 6.01 (b) 6.05 (c) 6.01 (d) 6.01 (e) 5.14 § 316 (a) 1.01 (a)(1)(A) 5.02 5.12 5.13 (a)(1)(B) 5.13 (a)(2) Not Applicable (b) 5.08 (c) 1.05 § 317 (a)(1) 5.03 (a)(2) 5.04 (b) 10.03 § 318 (a) 1.08 NOTE:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.01 Definitions 1 Section 1.02 Compliance Certificates and Opinions 8 Section 1.03 Form of Documents Delivered to Trustee 9 Section 1.04 No Adverse Interpretation of Other Agreements 9 Section 1.05 Acts of Holders; Record Dates 9 Section 1.06 Notices, Etc., to Trustee, Company 11 Section 1.07 Notice to Holders; Waiver 12 Section 1.08 Conflict with Trust Indenture Act 12 Section 1.09 Effect of Headings and Table of Contents 13 Section 1.10 Successors and Assigns 13 Section 1.11 Separability Clause 13 Section 1.12 Benefits of Indenture 13 Section 1.13 Governing Law 13 Section 1.14 Legal Holidays 13 Section 1.15 Waiver of Jury Trial 13 Section 1.16 Force Majeure 13 ARTICLE II SECURITY FORMS 14 Section 2.01 Forms Generally 14 Section 2.02 Form of Face of Security 14 Section 2.03 Form of Reverse of Security 16 Section 2.04 Form of Legend for Global Securities 21 Section 2.05 Form of Trustee’s Certificate of Authentication 22 ARTICLE III THE SECURITIES 22 Section 3.01 Amount Unlimited; Issuable in Series 22 Section 3.02 Denominations 25 Section 3.03 Execution, Authentication, Delivery and Dating 25 Section 3.04 Temporary Securities 26 Section 3.05 Registration, Registration of Transfer and Exchange 27 i TABLE OF CONTENTS (continued) Page Section 3.06 Mutilated, Destroyed, Lost and Stolen Securities 28 Section 3.07 Payment of Interest; Interest Rights Preserved 29 Section 3.08 Persons Deemed Owners 30 Section 3.09 Cancellation 31 Section 3.10 Computation of Interest 31 Section 3.11 CUSIP Numbers 31 ARTICLE IV SATISFACTION AND DISCHARGE 31 Section 4.01 Satisfaction and Discharge of Indenture 31 Section 4.02 Application of Trust Money 32 ARTICLE V REMEDIES 32 Section 5.01 Events of Default 32 Section 5.02 Acceleration of Maturity; Rescission and Annulment 34 Section 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee 35 Section 5.04 Trustee May File Proofs of Claim 36 Section 5.05 Trustee May Enforce Claims Without Possession of Securities 36 Section 5.06 Application of Money Collected 36 Section 5.07 Limitation on Suits 37 Section 5.08 Unconditional Right of Holders to Receive Principal, Premium and Interest and to Convert 37 Section 5.09 Restoration of Rights and Remedies 38 Section 5.10 Rights and Remedies Cumulative 38 Section 5.11 Delay or Omission Not Waiver 38 Section 5.12 Control by Holders 38 Section 5.13 Waiver of Past Defaults 38 Section 5.14 Undertaking for Costs 39 Section 5.15 Waiver of Usury, Stay or Extension Laws 39 ARTICLE VI THE TRUSTEE 39 Section 6.01 Duties of Trustee 39 Section 6.02 Rights of Trustee 40 Section 6.03 Individual Rights of Trustee 42 ii TABLE OF CONTENTS (continued) Page Section 6.04 Trustee’s Disclaimer 42 Section 6.05 Notice of Default 42 Section 6.06 Compensation and Indemnity 42 Section 6.07 Replacement of Trustee 43 Section 6.08 Successor Trustee by Merger, Etc 44 Section 6.09 Eligibility; Disqualification 45 Section 6.10 Preferential Collection of Claims against Company 45 ARTICLE VII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 45 Section 7.01 Company to Furnish Trustee Names and Addresses of Holders 45 Section 7.02 Preservation of Information; Communications to Holders 45 Section 7.03 Reports by Trustee 46 Section 7.04 Reports by Company 46 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 46 Section 8.01 Company May Merge, Etc., Only on Certain Terms 46 Section 8.02 Successor Corporation Substituted 47 ARTICLE IX SUPPLEMENTAL INDENTURES 48 Section 9.01 Supplemental Indentures Without Consent of Holders 48 Section 9.02 Supplemental Indentures with Consent of Holders 49 Section 9.03 Execution of Supplemental Indentures 50 Section 9.04 Effect of Supplemental Indentures 50 Section 9.05 Conformity with Trust Indenture Act 50 Section 9.06 Reference in Securities to Supplemental Indentures 50 ARTICLE X COVENANTS 50 Section 10.01 Payment of Securities 50 Section 10.02 Maintenance of Office or Agency 50 Section 10.03 Money for Securities Payments to Be Held in Trust 51 Section 10.04 Corporate Existence 52 Section 10.05 Compliance Certificate; Notice of Default 52 iii TABLE OF CONTENTS (continued) Page ARTICLE XI REDEMPTION OF SECURITIES 53 Section 11.01 Applicability of Article 53 Section 11.02 Election to Redeem; Notice to Trustee 53 Section 11.03 Selection by Trustee of Securities to Be Redeemed 53 Section 11.04 Notice of Redemption 54 Section 11.05 Deposit of Redemption Price 54 Section 11.06 Securities Payable on Redemption Date 55 ARTICLE XII SINKING FUNDS 55 Section 12.01 Applicability of Article 55 Section 12.02 Satisfaction of Sinking Fund Payments with Securities 55 Section 12.03 Redemption of Securities for Sinking Fund 56 ARTICLE XIII DEFEASANCE AND COVENANT DEFEASANCE 56 Section 13.01 Company’s Option to Effect Defeasance or Covenant Defeasance 56 Section 13.02 Defeasance and Discharge 56 Section 13.03 Covenant Defeasance 57 Section 13.04 Conditions to Defeasance or Covenant Defeasance 57 Section 13.05 Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions 59 Section 13.06 Reinstatement 60 ARTICLE XIV CONVERSION OF SECURITIES 59 Section 14.01 Applicability; Conversion Privilege and Conversion Price 60 Section 14.02 Exercise of Conversion Privilege 60 Section 14.03 Fractions of Shares 61 Section 14.04 Adjustment of Conversion Price 61 Section 14.05 Notice of Adjustments of Conversion Price 65 Section 14.06 Notice of Certain Corporate Action 65 Section 14.07 Company to Reserve Common Stock 66 Section 14.08 Taxes on Conversions 66 Section 14.09 Covenant as to Common Stock 66 Section 14.10 Cancellation of Converted Securities 66 Section 14.11 Provisions in Case of Consolidation, Merger or Sale of Assets 66 Section 14.12 Responsibility of Trustee 67 iv TABLE OF CONTENTS (continued) Page ARTICLE XV SUBORDINATION OF SECURITIES 67 Section 15.01 Securities Subordinate to Senior Indebtedness 67 Section 15.02 Payment Over of Proceeds Upon Dissolution, Etc. 68 Section 15.03 Prior Payment to Senior Indebtedness Upon Acceleration of Securities 68 Section 15.04 No Payment When Senior Indebtedness in Default 69 Section 15.05 Payment Permitted If No Default 70 Section 15.06 Subrogation to Rights of Holders of Senior Indebtedness 70 Section 15.07 Provisions Solely to Define Relative Rights 70 Section 15.08 Trustee to Effectuate Subordination 70 Section 15.09 No Waiver of Subordination Provisions 70 Section 15.10 Notice to Trustee 71 Section 15.11 Reliance on Judicial Order or Certificate of Liquidating Agent 72 Section 15.12 Trustee Not Fiduciary for Holders of Senior Indebtedness 72 Section 15.13 Rights of Trustee as Holder of Senior Indebtedness; Preservation of Trustee’s Rights 72 Section 15.14 Article Applicable to Paying Agents 72 Section 15.15 Certain Conversions Deemed Payment 72 Section 15.16 Trust Moneys Not Subordinated 73 v INDENTURE, dated as of , 200, between Church & Dwight Co., Inc., a Delaware corporation (herein called the “Company”), having its principal office at 469 North Harrison Street, Princeton, New Jersey 08543, and The Bank of New York Mellon, as trustee (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as in this Indenture provided. All things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with United States generally accepted accounting principles, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of such computation; (4)the words “Article” and “Section” refer to an Article and Section, respectively, of this Indenture; (5)the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; and (6)certain terms used principally in Articles VI, X, and XIII, are defined in those
